Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 7, 2014                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  146724(112)                                                                                              Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices
  LaFONTAINE SALINE, INC., d/b/a
  LaFONTAINE CHRYSLER JEEP DODGE
  RAM,
           Plaintiff-Appellee,
                                                                    SC: 146724
  v                                                                 COA: 307148
                                                                    Washtenaw CC: 10-001329-CZ
  CHRYSLER GROUP, LLC,
           Defendant-Appellee,

  and

  IHS AUTOMOTIVE GROUP, LLC, d/b/a
  CHRYSLER JEEP OF ANN ARBOR,
             Defendant-Appellant.
  ___________________________________/

        On order of the Chief Justice, the motion of defendant-appellant IHS Automotive
  Group, LLC, for leave to file a reply brief in excess of the page limit restriction is
  GRANTED. The reply brief shall not exceed eighteen pages.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                February 7, 2014
                                                                               Clerk